PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/006,327
Filing Date: 12 Jun 2018
Appellant(s): UNITED TECHNOLOGIES CORPORATION

	

__________________
Jessica Fleetham	
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/03/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/03/2021 from which the appeal is taken is being maintained by the examiner.
 (2) Response to Argument
IV. 	A	Rejection Under 112
	Appellant argues that the annotated figure in the appeal brief filed on 05/03/2022 shows the features of the claim.  Specifically, Appellant argues that opening 280 in the first support flange (not labeled) through ring gear 35 and through the second support flange 285 “is the entirety of the passage” and therefore constitutes “a ring gear support opening”.  The Examiner, respectfully, disagrees. 

    PNG
    media_image2.png
    510
    681
    media_image2.png
    Greyscale

Claim 31 recites: “said ring gear support including a ring gear support opening through the ring gear and the ring gear support”.  Annotated Fig. 5 shows the details of the three distinct structures: the ring gear and the two flanges.  As can be seen in Fig. 5, the two flanges have different attachment points and are not even connected to each other, and they support the ring gear in between.  Therefore, there is one opening in each of the two flanges and an opening in the ring gear for the lubricant to pass through.  The three distinct openings, which are aligned for the lubricant to pass through, cannot be considered “a ring gear support opening” (emphasis added), i.e., a single ring gear support opening, as claimed.  
B	Obviousness
	Appellant argues that “it appears that the Examiner is relying on radially (vertically)-extending openings in McCune (e.g., the slots 64/66) for the claimed ring gear support opening”, The Examiner does not agree with this statement.  As quoted by Appellant and discussed in the Office Action “lubricant flows from 68 between 70 and 51 through 64/66”, the lubricant flows from gutter 68 between 70 and 51 and to both channels 64 and 66.  Therefore, the lubricant flows from 68 through the opening in the ring gear for the bolt 52 to channel 64 (on the side of gutter 20) and also to channel 66.  
Applicant claims two limitations: 1) “wherein the ring gear has at least one ring gear opening therethrough and said ring gear support including a ring gear support opening through the ring gear and the ring gear support that is perpendicular to the at least one ring gear opening” and 2) “wherein the ring gear support opening is defined between a forward end and an aft end, and wherein the aft end is configured to receive lubricant from the aft gutter and the forward end is configured to pass the lubricant to the forward gutter”.   With regards to the first limitation, McCune teaches two openings which are perpendicular to each other, shown in annotated McCune’s Fig. 3 below for further clarification.  

    PNG
    media_image3.png
    531
    660
    media_image3.png
    Greyscale

With regards to the second limitation, the claim does not define the reference elements to which the “aft end” and the “forward end” apply.  Therefore, McCune’s aft end of the forward flange and forward end of the aft flange, both read on these limitations.  Furthermore, Applicant claims that the forward end is configured to pass the lubricant to the forward gutter; however, the specification is believed to disclose that it is the aft end that passes the lubricant to the forward gutter, NOT the forward end as claimed.  In any case, McCune is believed to teach both interpretations.  
Therefore, as discussed in the Office Action, McCune teaches the limitation as claimed: wherein the ring gear has at least one ring gear opening (48 to and from recess 46 forming hole 50, see Fig. 3) therethrough and said ring gear support (51) including a ring gear support opening (between two flanges 70) through the ring gear and the ring gear support (Fig. 3) that is perpendicular to the at least one ring gear opening (50, Fig. 3); and wherein the ring gear support opening is defined between a forward end (of flange at 66) and an aft end (of flange at 64), and wherein the aft end is configured to receive lubricant from the aft gutter (68/66/60) and the forward end is configured to pass the lubricant to the forward gutter (20/64/60).
The claims are examined as recited, not as disclosed; and limitations from the disclosure are not imported into the claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUN GOYAL/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741
                                                                                                                                                                                                        /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.